Citation Nr: 0515514	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

This case first came before the Board of Veterans' Appeals 
(the Board) on appeal from a November 2002 rating decision of 
the St. Louis, Missouri Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, he perfected his appeal by submitting 
a substantive appeal (VA Form 9) in August 2003.  

In April 2004, the Board remanded this case in order to 
address due process concerns.  The case is again before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After reviewing the veteran's VA claims folder, the Board 
finds that another remand of this issue is necessary.  While 
the Board regrets the further delay in the adjudication of 
the veteran's claim, such action is necessary in order to 
accord him proper consideration of his claim.

Reasons for remand

In the veteran's August 2003 substantive appeal, he indicated 
that his vision was worse than was reflected by VA's rating 
thereof.  In October 2004, in response to a letter from VA 
requesting him to submit any additional evidence he may have 
pertinent to his claim, he indicated that he was receiving 
ongoing treatment at the St. Louis (John J. Cochran) VA 
Medical Center.

The degree of visual acuity is a determining factor in 
deciding eligibility for automotive and adaptive equipment; 
see 38 C.F.R. § 3.808(b)(1)(iii) (2004).  The veteran's 
allegation that his visual acuity was worse than as 
recognized by VA requires that records of ongoing medical 
treatment be obtained and considered in conjunction with his 
contentions.  The Board is obligated to attempt to obtain 
those records pursuant to its duty to assist the veteran in 
the development of his claim.  See 38 C.F.R. § 3.159 (2004); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) [VA has 
constructive possession of records generated by VA].  
Accordingly, VA should obtain all records pertaining to any 
such treatment prior to further review of the veteran's 
claim.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the St. Louis 
(John J. Cochran) VA Medical Center 
furnish copies of all medical records 
pertaining to claimed treatment accorded 
the veteran at that facility.  If any 
such records have been retired to a 
federal archive facility, such records 
should be obtained.  Any such record so 
obtained should be associated with the 
veteran's VA claims folder.

2.  Thereafter, after undertaking any 
additional development deemed to be 
necessary by the state of the record, to 
include additional VA examination, VBA 
should readjudicate the issue on appeal.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




